.   1.   ,




            OFFICE OF.THE ATTORRBY GTR~L   OF TBXAS
                              AUSTIN
Grover Sellers
Attorney General

Honorable George W, Cox
State Health Officer
Texas State Board of Health
Austin 2, Texas
Dear Sir:                 Opinion No. O-6631
                          Re: Upon receipt of an&option
                               decree, should the State Reg-
                               istrar file a certificate in
                               which there is no statement
                               of the ~adoption aa ~required
                               insRule i+7a,or should the
                               State Registrar permit sn
                               amendment to be attached ‘to
                               the origina, certificate as
                               provided for in Rule sla?
          We acknowledge raceipt of your request for an opin-
ion on the above questions, said request being as follows:
          *I am asking your advice as to the admlnis-
     tration of the Bureau of Vital Statistics as pro-
     vided for in.Rules A7e,and ,51e; Art. l&77, R.C.S.
     end Art. 7Sla, Penal Code.’
         “When the ‘adoptiondecree is filed with ‘the
    State’Bureau,.Rule L7eYrequires the State Regis-
    trar to remove from the file a birth certificate
    which has been .eccepted by,the Local Registrar ‘as
    e statement of facts surrounding the birth of the
    child at the time the birth ocourred. The State I~~
    Registrar.is rurther required to write and file a
    birth certificate fti the same child showing the
    parents by adoption as the natural parents of the
    child with no statement of the adoption on that
    record. The certificate filed by ,the State ‘?eg-
    istrer under the requirements of Rule~&7e, is a
    false record in that, contraay ,to the adoption ds-
    tree, the sworn statement  of the natural mother, ’
    and the sworn statement of the parents by adoption,
Honorable George W. Cox, page 2


     the certif~icateshows the adoptfng parents as the
     natural parents of the child,.
          "Rule 51a prescribes the legal manner of al;
     tering or changing a certificate by the attachment
     of an amendment duly dated, signed, and witnessed.,
     The certificate required by Rule .$7ais not an
     amendment as provided for fn Rule 51a. It is a
     change in the original certificate and is a false
     record filed in violation of Art. 781a, Penal Code.
          uThe violation of Rule 51a is not considered
     lightly by the Legislature for in Art. @la, Penal
     Code we find that any person who 'shall wilfully
     alter, otherwise than is provided by Section 18 of
     this Act, or shall falsify any certificate of birth
     or death, or eny record established by this Act;'
     'shall be deemed guilty of a misdemeanor,' end may
     be fined as prescribed in that article.
          -Please advise me if upon receipt of an adop-
     tion decree, should the State Registrar file a cer-.
     tificate in wh%ch there is no statement of the adop-
     tion as required in Rule 47a, or should the State
     Registrar permit an amendment to be attached to the
     original certificate es provided for in Rule 51aTn'
          Article I&77,.:Rule .?+7a,
                                   Sub-division (261% Vernon"s
Annotated Civil,Stetutes, is in part as follows:'
          "(26) Provided further,.upon entry of final
     order of adoption the Judge or Clerk of'the Court
     shall notify the Registrar of Vital Statistics in
     State Department of Realth of action taken, givibg
     the names and addresses of the natural parents, if
     known, or of the child% next kin, the date Of birth
     and name of such child before and after adoption
     and the name and address of foster parents. S!M!
     Registrar of Vital Statistics shall likewise be
     notified of any subsequent revocation of such or-
     der of adoption or any annulment Of adoption.-
     topics of all reports of adoptions and reports of
     revocation of order of adoption and of annulments
     shall within thirty (30) days after such order be
     mailed to the Registrar of Vital Statistics of the
     State Department of Health.. Upon receipt of COPY
                      .



Honorable George W. Cox, page 3


     of any final order of adoption the State Regis-
     trar of Vital Statistics shall c3use to be made
    a record of the birth in the new name or names
     of the adopting parents or parent, He shall then
    cause to be sealed and filed the original certif-
    icate of birth, if any, with the adoption decree
    of the Court and such sealed package may be
    opened only upon order of Court of record. Upon
    receipt Gf COPY Of annUl.Incnt Gf adoption,.said
    Registrar of Vital Statistics shall restore the
    original name of the child and the names of his
    natural parents or parent to the record of birth
    of such child. Provided further that adoption
    made under existing law prior to the passage of
    this Act, may be registered with the Bureau of
    Vital Statistics upon sworn application of either
    adoptive parent or guardian of the adopted child,
    show the names and addresses of the natural par-
    ents, if known, or of the child’s next kin, the--
    dete‘of birth and the name of such child before
    and after adoption, the names and addresses of
    foster parenta, together with proof of adoption,
    either by cert$fied,copy of the record of the af-
    fidavit of adopt ion, or the Court order of adop-
    tion.
         .wUpon the adoption of said child, the State
    Registrar shall notify the 10~31 registrar of that
    adoption, and shall forward to the local registrar
    a copy of,the birth certificate showing the names
    of the parents by adoption, provided that no’state-
    ment of the adoption shall appear on that record.
    The local registrar shall return to the State Regi’
    istrar, or shell cancel the certificate of the
    natural birth of said child, and shall substitute
    in its place a certificate forwarded him by the
    State Registrar.
         “And provided further that the State Registrar,
    upon the written request signed by the parent, or
    parents, of the adopted child, may retain the cer-
    tificate of the natural birth in the file and may
    attach a certificate showing the names of the parent,
    or parents, by adoption to the original certificate
    as an amendment. The State Registrar shall furnish
    the local registrar with a eopy of the said birth
    certificate to be attached to the original birth
    certificate.”
 Honorable George W. Cox, page 4


           Our construction of the above provision is that,
 upon receipt of the copy of any final order of adoption of
 any child, the State Registrar of Vital Statistics must make
 a record of the birth of said child in the new name or names
 of the adopting parent or parents. He must then cause to be
 sealed end filed the original certificate of birth, if any,
 with the adoption decree of the Court, and this sealed pacic-
 age mast be kept by him and cannot be opened except upon the
 order of a proper Court. in the event that the final order
 of adoption is annulled,.upon receipt of said order of annul-
 ment said Registrar of Vjtal Statistics shall restore the
 original name of .thechild and the names or name of his natur-
'al parents or parent to the original record of birth of such
 child.
          The.State Registrar shell also notify the local
registrar of said adoption and forward to him a copy of the
birth certificate showing the names of the parents by adoption,
and no statement of the adoption shall appear on that record.
The local registrar shall then return to the State Registrar
the certificate of the ~naturalbirth of said child, or such
certificate shall be cencelcd by the local registrar and he
shall substitut,einits place a certificate forwarded to him
by the State Registrar.
          Provision is'a'lsomade,in said Rule by which the
State Registrar, u on the written request signed by the     .
parents or parent Pnatural parent or parents) of the adopted
child, may retain the certificate of the natural birth in the
file and attach a certificate showing the name or names of
the parent or parents by adoption to the original cer,tificate
as an amendment. In this event, the Stste Registrar shall
furnish the local registrar with a copy of said birth cartif-
icate showing the name or names of the parent or parents by
adoption to be attached to the oriFina1 birth certificate.

          Article ‘4477,Rule 51a, of said statutes, provides
in part, Yhat no certificate of birth or death, after its
acceptance for registration by the local registrar, and no
other record made in pursusncc of this Act shall be altered
or changed in any respect otherwiss thsn by the amendments '
properly dated, signed, and witnesscd,w but, in our opinion,
this provision hss nothing to do with the birth certificate
of an adopted child and applies only where some mistake has
:>eenmade in preparing the original certificate of birth and
where it is desired to make correction thereof by csusing it
to spr-okthe actual truth. This mqy be done under this pro-
 Honorable George W. Cox, page 5


 vision by stating such facts in an amendment which is dated,
 signed and witnessed as is required for an original birth
 certificate.. Where Sub-division 26 of Rule &7a is followed,
 the original birth certificate is not altered or changed in
 any respect, but a new birth certificate is substituted there-
 for. It is true that seid Sub-division of said Rule also
 provides that the original certificate of natural birth may
 be retained in the file md R certificate attached thereto
 showing the names of the parent or parents by edoption, which
 can be done only upon the written request of the nature1 par-
 ent or parents, but this dots not alter or change the original
 birth certificate end only edds thereto the change made by
 adoption..
          Article 781a of the Pcnsl Code of Texes provides
that "any person who shall willfully clter,.otherwise than
is provided by Section 18 of this Act,.or shall falsify any
certificate of birth or death,,or any record~established by
'ibisAct; . . ..shell be deemed guilty of a misdemeenor;*.ctc.
section 18 of the Act mentioned in said Article of the Penal
i.odeis Rule 51e above referred to, but the amendm&   of a
birth certificate there euthor,izodis not in conflict with
'theprovisions of Sub-divis,ion26 of Rule 47a,:for the
reason that, by edoption, the parents of a ohild are changed
and a new birth record is made. The original certificete is
not changed or altered in any way as such but becomes a sepa-~
rete record whichmust be plscod in a sealed package &nd cannot
be opened except by an order of the court. But, in the event
the new record is setaside by proper proceedings, the original
record can be restored. It is our opinion thet this would not
3e altering or making e false certificate of birth in violation
of the above-quoted provision of Article 781e of the Penal Code.
          In our opinion, when the State Registr.arreceives en
adoption decree,.he should file a certificate of the birth in
the new name or names of the adopting perent or perents in which
there is no statement of the adoption,.es required.in Sub-division
26 of Rule .!+7a,
                but he should not p%rmit en amendment 'to be at-
tached under said condition to the original certificate. as pro-
vidcd for in Rule 510..
            Trusting that this satisfactorily answers your inquiry ,.
we remain
                                      Yours very truly
 APPROvED JUN iJ+,19.!+5              ATTORN'EYGENERAL OF TliXAS
 (signed) Carlos C. Ashley
 ZIRST ASSISTANT,ATTORNSY GERZUL      BY (signed$ege w: Ba
  - -. I---                                               ssett
JWB:fb/JCP                                            xssistent
                    APPROVRDi Ocinion Committee
                    By B. W. B.;~Chair:renr